Citation Nr: 1145731	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for an inguinal hernia. 

5.  Entitlement to service connection for respiratory disability, to include as claimed as pulmonary tuberculosis (PTB) or positive Mantoux /purified protein derivative (PPD) test.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves (USAR) from January 1983 to January 2004.  During his USAR service, he served on active duty from January 18 to June 21, 1991; from January 3 to August 14, 1993; from February 1, 1994 to September 30, 1995; and from January 27 to July 15, 2003.  He also had a period of active duty for training (ACDUTRA) from September 9 to September 20, 1997.   

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from February and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  In January 2009, and April 2011, the Board remanded the claims for additional development.  

In July 2008, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, a remand is required because of the following: 

In its April 2011 remand, the Board stated that although some of the Veteran's dates of active duty service and one period of ACDUTRA had been verified, that it was unclear from the current evidence of record if the Veteran had additional periods of active duty, ACDUTRA, or inactive duty for training (INACDUTRA) during his service in the USAR.  The Board indicated that this information may be highly relevant to some or all of the claims, and that the RO/AMC should verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, from January 1983 to January 2004.  

In its April 2011 remand, the Board further stated that although it appeared that the Veteran's complete service treatment records have been obtained, it did not appear that his service personnel records, to include his 201 file, had been associated with the claims file.  

With regard to certification of the Veteran's periods of duty, and his service personnel records, the Board noted the following: in January 2009, it remanded the claims in order for the RO/AMC to ascertain any additional duty dates and to obtain all service treatment and personnel records, to include the Veteran's 201 file.  A February 2009 submission to the National Personnel Records Center (NPRC) requested the Veteran's entire personnel file, and certification of all pertinent active duty, ACDUTRA, and INACDUTRA.  However, it appeared that the request for this information was made with an incorrect code.  Specifically, in September 2010, the NPRC responded: "there are no records at Code 13 for this person.  If you make another PIES request, address it to yourself to Code 11."  A link was provided to the PIES 3.7.1 Manual to assist in making the correct request.  However, it did not appear that a follow-up request was made to Code 11 or to any other code.  No additional information or records pertaining to the Veteran's periods of active duty, ACDUTRA, INACDUTRA or additional service treatment or personnel records had been associated with the claims file.  

Given the foregoing, the Board directed that the RO/AMC should verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA from January 1983 to January 2004, that it obtain any additional service treatment records and complete service personnel records, to include the 201 file, and that it refer to the February 2009 NPRC response when making a request.  

In its April 2011 remand, the Board directed that the Veteran be asked to identify any VA treatment to include dates and facility locations from 1983 until August 2002, and that, "If he does not respond, request all VA records dated from May 2007 to the present and associate them with the claims file."  

Finally, with regard to the claim for service connection for a bilateral knee disability, in its April 2011 remand, the Board stated that a March 2009 VA examination report was insufficient for adjudicatory purposes because the examiner had apparently failed to consider the Veteran's contentions that the rigors of his military service, to include running during both USAR and active duty service, had contributed to his current bilateral knee disability.  The Board directed that the Veteran be scheduled for a VA examination, and stated inter alia that:

The examiner should also consider the impact of the rigors of military service, to include running, on the Veteran's knees during two weeks per year and one weekend per month for 21 years from January 1983 to January 2004 during the Veteran's Army Reserves service.  The RO/AMC should provide the examiner with any additional verified dates of active duty, ACDUTRA, and INACDUTRA obtained pursuant to this remand.

The requested verification of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, between January 1983 and January 2004, is not of record, and it does not appear that the AMC ever attempted to obtain such verification.  Furthermore, a memorandum stating that verification of the Veteran's service is not possible is not of record.  

Similarly, the Veteran's service personnel records, to include his 201 file, are not currently associated with the claims file, and it does not appear that an attempt was ever made to obtain them.  

In an April 2011 duty-to-assist letter, the Veteran was asked to identify any VA treatment to include dates and facility locations from 1983 until August 2002.  There is no record of a reply that is responsive.  However, there is nothing to show that the AMC requested "all VA records dated from May 2007 to the present." 

Finally, the AMC's May 2011 examination request shows that the VA examiner was specifically asked to consider "the impact of the rigors of military service, to include running, on the Veteran's knees during two weeks per year and one weekend per month for 21 years, between January 1983 and January 2004, during the Veteran's Army Reserves service."  However, the June 2011 VA examination report merely notes complaints of knee symptoms, to include "with running."  Although the examiner concluded that the Veteran had bilateral degenerative joint disease of the knees that was less likely as not caused by or a result of his military service, the examiner's opinion did not clearly discuss why the Veteran's running while on ACDUTRA and INACDUTRA were ruled out as an etiological factor, and in any event, as previously stated, it does not appear that the AMC ever attempted to verify any additional dates of active duty, ACDUTRA, and INACDUTRA, prior to obtaining this examination.  This examination report therefore remains inadequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the foregoing  failures to comply with its April 2011 Remand, the Board has no choice but to remand the claims.  Stegall.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA between January 1983 and January 2004.  In particular, the Board is interested in ascertaining the Veteran's duty status on October 6, 1989 when his car was struck; on August 6, 1998 when his car was rear-ended by a truck; on March 3, 2000 when he received his first objective diagnosis of hypertension; and from May 4, 1989 to June 15, 1989 and on March 2, 2001 when he was treated for a hernia. 

If the RO/AMC determines that verification of the Veteran's service is not possible, it should prepare a memorandum for the record outlining the basis for that determination. 

2.  Obtain any additional service treatment records and complete service personnel records, to include the 201 file.  Refer to the February 2009 NPRC response when making a request.  

If the RO/AMC determines that it is not possible to obtain the Veteran's service personnel records, to include his 201 file, it should prepare a memorandum for the record outlining the basis for that determination. 

3.  Request all VA records dated from May 2007 to the present and associate them with the claims file. 

4.  Following the development outlined in the first three paragraphs of this Remand, a clarification should be requested from the physician who conducted the Veteran's June 2011 VA examination, as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral knee disabilities were caused by his service.  The RO/AMC should provide the physician with any additional verified dates of active duty, ACDUTRA, and INACDUTRA obtained pursuant to this remand, and the physician's opinion should discuss the impact, if any, of the Veteran's running while on any additional verified period(s) of ACDUTRA and INACDUTRA.  

The claims folder must be made available to and reviewed by the physician in conjunction with his opinion, and the physician should state that the entire claims file has been reviewed.  

If the VA physician who performed the June 2011 examination is not available, schedule the Veteran for a VA examination to evaluate his claim for service connection for a bilateral knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items: 

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disability. 

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors. 

The Veteran's military service currently includes his active service from January 18 to June 21, 1991; from January 3 to August 14, 1993; from February 1, 1994 to September 30, 1995; from September 9 to September 20, 1997; and from January 27 to July 15, 2003.  The examiner should also consider the impact of the rigors of military service, to include running, on the Veteran's knees during two weeks per year and one weekend per month for 21 years from January 1983 to January 2004 during the Veteran's Army Reserves service, provided that such service is verified.  In this regard, the RO/AMC should provide the examiner with all additional verified dates of active duty, ACDUTRA, and INACDUTRA obtained pursuant to this remand. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  If the requested development has not been completed, the RO/AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  The RO/AMC should then readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


